Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9,  in the reply filed on 05/06/2022 is acknowledged.

Group I is modified as claims 1-6, being drawn to compounds of formula I and are examined.  
This is because of a mix-up of product claims 1-6 with method claims 7-9 in the papers filed 3/7/2022, further because, he claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Telephone Conversation: 
Current Examiner for the case informed Stephanie Miller, on 6/3/2022 of issues with the claims and CTRS filed.  Attorney also noted that the claims are formatted in foreign language. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gary Chem. Mater. 2013, 25, 2463−2469 or Takubo US 10934316 (JP2016-191858 equivalent) in view of Westerhausen, Chm. Ber. 1996, 129, 1035-1040.

Gary teaches mechanistic details in quantum dot synthesis.
    PNG
    media_image1.png
    223
    646
    media_image1.png
    Greyscale
 

In the above scheme Gary teaches the intermediacy of HP(SiMe3)2 
		
    PNG
    media_image2.png
    109
    91
    media_image2.png
    Greyscale

Gary teaches page 2464 column A, details of HP(SiMe3)2 precursor in Figures 2 and 3 on page 2465 and further, making QD directly from HP(SiMe3)2.  Gary also teaches HP(SiMe3)2 synthesis column B 2467 and how to use it in QD column A, page 2468. 
HP(SiMe3)2 is the lowest homolog of the phosphine precursor of generic formula I of instant base claim, R1-R6 of Q1 and Q2 being CH3 (C1 alkyl).  
Gary does not teach all possibilities encompassed by the phosphine of instant formula.  
Independently, Takubo teaches alkyl homologs and aryl analogs of phosphine compounds as phosphorus component raw material of indium phosphide quantum dots. See column 5 formula 6 and formula 7. 
Further, compounds of instant claims such as those found in dependent claims are weill known in the art, for example, see Westerhausen which teaches Column A of page 1036


    PNG
    media_image3.png
    114
    433
    media_image3.png
    Greyscale
.
As such one of skill in the art would use these previously known instant precursor compounds, to arrive at alternate forms of QDs as taught in the teachings of Gary (and Takubo) to arrive at the instant limitations.    
Takuo 
    PNG
    media_image4.png
    483
    679
    media_image4.png
    Greyscale


Nothing unobvious is seen in the instant claims.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 16613884 (reference application) in view of Gary Chem. Mater. 2013, 25, 2463−2469 or Takubo US 10934316 (JP2016-191858 equivalent) in view of Westerhausen, Chm. Ber. 1996, 129, 1035-1040.. Although the claims at issue are not identical, they are not patentably distinct from each other as explained below:
The precursor compounds pictured in conflicting base claim 4 are precursors to precursor compounds of instant claims.  Precursor of a precursor is a precursor!. 
Gary teachings elaborated in rejection under Claim Rejections 35 USC § 103, as well as that of Takubo (and references cited therein) are invoked here in its entirety.  See double ended arrow below. 

    PNG
    media_image5.png
    265
    654
    media_image5.png
    Greyscale

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625